2007 EQUITY INCENTIVE PLAN
OF ENDURANCE SPECIALTY HOLDINGS LTD.

[spacer.gif] [spacer.gif] 1.  Purpose

The purpose of the 2007 Equity Incentive Plan (the ‘‘Plan’’) of Endurance
Specialty Holdings Ltd. (the ‘‘Company’’) is to advance the interests of the
Company and its shareholders by providing a means through which the Company and
the Subsidiaries, as applicable, may attract able persons to enter and remain
directors or employees of the Company and the Subsidiaries. The intent of the
Plan is to provide a means whereby those employees and directors upon whom the
responsibilities of the successful performance, administration and management of
the Company and the Subsidiaries rest, and whose present and potential
contributions to the welfare of the Company are of importance, can acquire and
maintain Ordinary Share ownership. This ownership is intended to strengthen
their commitment to the welfare of the Company and the Subsidiaries, while
promoting a common interest between the Company’s shareholders and such
employees and directors. As used herein with reference to the employment of a
Participant, the term ‘‘Company’’ shall include the Subsidiaries, as applicable.

[spacer.gif] [spacer.gif] 2.  Definitions

The following definitions shall be applicable throughout the Plan.

(a)    ‘‘Administrator’’ means the Committee, provided that the Committee may
delegate, when permitted by Section 162(m) of the Code, Section 16 of the
Exchange Act and the rules of the Stock Exchange or the Nasdaq National Market,
as applicable, (i) to one or more officers of the Company the power to grant
Incentive Awards in a manner consistent with such delegation; (ii) to one or
more officers of the Company the authority to allocate Incentive Awards among
such employees eligible to receive Incentive Awards under the Plan as such
delegated officer or officers determine consistent with such delegation and
(iii) to such employees or other persons as it determines such ministerial tasks
as it deems appropriate; provided that in the case of any such delegation
pursuant to clauses (i) or (ii), the Committee (w) shall retain sole authority
to grant Incentive Awards to officers of the Company and its Subsidiaries
holding the office of Executive Vice President and above, (x) shall have
specified a specific maximum number of Incentive Awards to be granted or
allocated, (y) shall have specified the consideration, if any, to be paid
therefore and (z) shall have specified that none of the granted or allocated
Incentive Awards may be delivered by the delegated officers to themselves. In
the event of any delegation described in the preceding sentence, the term
‘‘Administrator’’ shall include the person or persons so delegated to the extent
of such delegation.

(b)    ‘‘Agreement’’ means the written agreement between the Company and a
Participant evidencing an Incentive Award.

(c)    ‘‘Board’’ means the Board of Directors of the Company.

(d)    ‘‘Cause’’ means (i) any intentional act of fraud, embezzlement or theft
by a Participant in connection with or in the course of his or her employment
with the Company or a Participant’s admission or conviction of, or plea of nolo
contendere to, (x) a felony or (y) any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation; (ii) any gross negligence or willful
misconduct of a Participant resulting in a loss to the Company, or damage to the
reputation of the Company or (iii) any violation of any statutory or common law
duty of loyalty to the Company.

(e)    ‘‘Change in Control’’ means any of the following:

(1)    the acquisition by any individual, entity or group (a ‘‘Person’’),
including any ‘‘person’’ within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 50% or more of either (i) the then
outstanding Ordinary Shares of the Company (the ‘‘Outstanding Ordinary Shares’’)
or (ii) the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors pursuant to the
Bye-Laws of the Company (the ‘‘Outstanding Voting Securities’’); excluding,
however, the following: (A) any acquisition directly

1


--------------------------------------------------------------------------------


from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (3)
of this definition of Change in Control; provided, further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 50% or more of
the Outstanding Ordinary Shares or 50% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional Outstanding Ordinary Shares or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

(2)    individuals who, as of the date hereof, constitute the Board (the
‘‘Incumbent Board’’) cease for any reason to constitute at least a majority of
such Board within a 24 month period; provided, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided, further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

(3)    the consummation of a reorganization, amalgamation, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a ‘‘Corporate Transaction’’); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 55% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities, as the case
may be, (ii) no Person (other than: the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 50% or more of the Outstanding
Ordinary Shares or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(4)    the consummation of a plan of complete liquidation or dissolution of the
Company.

(f)    ‘‘Code’’ means the U.S. Internal Revenue Code of 1986, as amended from
time to time.

2


--------------------------------------------------------------------------------


(g)    ‘‘Committee’’ means the Compensation Committee of the Board or any
subcommittee thereof, provided that the members of the Compensation Committee
shall be ‘‘non-employee directors’’ as contemplated by Rule 16b-3 under the
Exchange Act or any successor rule, shall be ‘‘independent directors’’ under the
rules of the applicable Stock Exchange and shall qualify to administer the Plan
as ‘‘outside directors’’ as contemplated by Section 162(m) of the Code.

(h)    ‘‘Director’’ means a member of the Board who is not an officer or
employee of the Company or any Subsidiary. Any person serving solely as a
director of one or more the Subsidiaries shall not be a Director.

(i)    ‘‘Disability’’ means the inability of a Participant to perform the duties
of the occupation at which a Participant was employed when such disability
commenced for a period of at least 120 consecutive days, or 180 non-consecutive
days within any 365-day period, as determined by the Administrator in its
discretion based upon medical evidence acceptable to it.

(j)    ‘‘Exchange Act’’ means the U.S. Securities Exchange Act of 1934, as
amended from time to time.

(k)    ‘‘Fair Market Value’’ of an Ordinary Share means, (i) if the Ordinary
Shares are at the time listed on a Stock Exchange, the closing selling price per
Ordinary Share on the date in question on such Stock Exchange, as such price is
officially quoted in the composite tape of transactions on such Stock Exchange
or, if there is no closing selling price for the Ordinary Shares on the date in
question then the closing selling price on the last preceding date for which
such quotation exists, (ii) if the Ordinary Shares are at such time traded on
the Nasdaq National Market, the closing selling price per Ordinary Share on the
date in question, as such price is reported by the National Association of
Securities Dealers on the Nasdaq National Market or, if there is no closing
selling price for the Ordinary Shares on the date in question then the closing
selling price on the last preceding date for which such quotation exists or
(iii) if the Ordinary Shares are not at the time listed on a Stock Exchange or
quoted on the Nasdaq National Market, the amount determined by the Administrator
to be the fair market value of the Ordinary Shares based upon a good faith
attempt to value the Ordinary Shares accurately.

(l)    ‘‘Incentive Award’’ means any Option, Tandem SAR, Stand-Alone SAR,
Restricted Shares, Restricted Share Unit, Share Bonus or Other Award granted
pursuant to the terms of the Plan.

(m)    ‘‘ISO’’ means an ‘‘incentive stock option’’ within the meaning of Section
422 of the Code.

(n)    ‘‘NQSO’’ means an Option which is not an ISO.

(o)    ‘‘Option’’ means an option to purchase Ordinary Shares, which may be
either an ISO or a NQSO.

(p)    ‘‘Ordinary Shares’’ means the ordinary shares of the Company, par value
U.S. $1.00 per share.

(q)    ‘‘Other Award’’ means an award granted pursuant to Section 13 hereof.

(r)    ‘‘Partial Exercise’’ means an exercise of an Incentive Award for less
than the full extent permitted at the time of such exercise.

(s)    ‘‘Participant’’ means a Director or an employee of the Company or any
Subsidiary who has been granted one or more Incentive Awards pursuant to the
Plan.

(t)    ‘‘Prior Plans’’ shall mean, collectively, the Company’s Amended and
Restated 2002 Stock Option Plan and Amended and Restated 2003 Non-Employee
Director Equity Incentive Plan.

(u)    ‘‘Restricted Share’’ means an Ordinary Share which is granted pursuant to
the terms of Section 11 hereof and which is subject to the restrictions set
forth in Section 11(c).

(v)    ‘‘Restricted Share Unit’’ means a grant of a right to obtain the value of
an Ordinary Share which is subject to restrictions against transfer, forfeiture
and such other terms and conditions determined by the Administrator, as provided
in Section 11.

3


--------------------------------------------------------------------------------


(w)    ‘‘Retirement’’ means the voluntary termination of an employee
Participant’s employment with the Company after the Participant has (a) attained
the age of 65 and (b) been employed with the Company for a period greater than
five years. Directors shall not be eligible for Retirement as set forth in this
definition.

(x)    ‘‘SEC’’ means the U.S. Securities and Exchange Commission.

(y)    ‘‘Share Bonus’’ means a bonus payable in Ordinary Shares granted pursuant
to Section 12.

(z)     ‘‘Stand-Alone SAR’’ means a share appreciation right which is granted
pursuant to Section 10 and which is not related to any Option.

(aa)     ‘‘Stock Exchange’’ means any stock exchange upon which the Ordinary
Shares are listed for trading and, if there is more than one such stock
exchange, the stock exchange determined by the Administrator to the primary
trading market for the Ordinary Shares.

(bb)    ‘‘Subsidiary’’ means any ‘‘subsidiary corporation’’ of the Company
within the meaning of Section 424(f) of the Code.

(cc)    ‘‘Substitute Awards’’ means Incentive Awards granted or Ordinary Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.

(dd)    ‘‘Tandem SAR’’ means a share appreciation right which is granted
pursuant to Section 9 and which is related to an Option.

(ee)    ‘‘Vesting Date’’ means the date established by the Administrator on
which Restricted Shares or Phantom Shares may vest.

[spacer.gif] [spacer.gif] 3.  Effective Date, Duration, Shares Reserved

(a)    The Plan shall be effective on the date of its adoption by the Board,
subject to approval by the shareholders of the Company. In the event the Plan is
so approved, it shall continue in effect for a period of ten years from the date
of its adoption by the Board, after which no Incentive Awards may be granted,
provided that the expiration of the Plan shall not affect the obligations of the
Company and Participants with respect to outstanding Incentive Awards.

(b)    Subject to adjustments pursuant to the provisions of Section 16 hereof, a
total of 1,280,000 Ordinary Shares shall be authorized for issuance under the
Plan, plus any Ordinary Shares remaining available for grant under the Prior
Plans on the effective date of the Plan. The grant of a Tandem SAR shall not
reduce the number of Ordinary Shares with respect to which Incentive Awards may
be granted pursuant to the Plan.

(c)    If any Ordinary Shares subject to an Incentive Award or to an award under
the Prior Plans are forfeited, expire or otherwise terminate without issuance of
such Ordinary Shares, or any Incentive Award or award under the Prior Plans is
settled for cash or otherwise does not result in the issuance of all or a
portion of the Ordinary Shares subject to such Award or award under the Prior
Plans (including on payment in Shares on exercise of a share appreciation
right), such Ordinary Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
issuance under the Plan. In the event that (i) any Incentive Award granted
hereunder is exercised through the tendering of Ordinary Shares (either actually
or by attestation) or by the withholding of Ordinary Shares by the Company, or
(ii) withholding tax liabilities arising from such Incentive Award are satisfied
by the tendering of Shares (either actually or by attestation) or by the
withholding of Ordinary Shares by the Company, then the Ordinary Shares so
tendered or withheld shall be available for issuance under the Plan. In the
event that (i) any award granted under the Prior Plans is exercised through the
tendering of Ordinary Shares (either actually or by attestation) or by the
withholding of Ordinary Shares by the Company, or (ii) withholding tax
liabilities arising from such awards are satisfied by the tendering of Ordinary
Shares (either actually or by attestation) or by the withholding of Ordinary
Shares by the Company, then the Ordinary Shares so tendered or withheld shall be
available for issuance under the Plan.

4


--------------------------------------------------------------------------------


(d)    Substitute Awards shall not reduce the Ordinary Shares authorized for
grant under the Plan or authorized for grant to a Participant in any calendar
year. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Incentive Awards under the Plan and shall not
reduce the Ordinary Shares authorized for grant under the Plan; provided that
Incentive Awards using such available shares shall not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not employees or Directors prior to such acquisition or combination.

[spacer.gif] [spacer.gif] 4.  Administration

The Administrator shall administer the Plan. Subject to the provisions of the
Plan, the Administrator shall have exclusive power to:

(a)    Select the Participants in the Plan;

(b)    Determine the number of Incentive Awards to be granted to each
Participant;

(c)    Determine the time or times when Incentive Awards will be granted;

(d)    Determine the terms of each Incentive Award, including but not limited
to, the vesting schedule, the type of Incentive Award and the terms for payment
of the exercise price, if any;

(e)    Prescribe the form or forms of Agreements evidencing Incentive Awards;
and

(f)    Determine, in its discretion and for any reason at any time, that any or
all outstanding Incentive Awards shall become exercisable in part or in full.

Subject to the provisions of the Plan, the Administrator shall have the
authority to interpret the Plan and to establish, adopt, or revise such rules
and regulations and to make all such determinations relating to the Plan as it
may deem necessary or advisable for the administration of the Plan. Any
determinations by the Administrator with respect to the Plan and any Incentive
Award granted hereunder shall be final and binding upon all parties with no
requirement whatsoever that the Administrator follow past practices, act in a
manner consistent with past practices or treat a Participant in a manner
consistent with the treatment afforded other Participants with respect to the
Plan, any Agreement or any Incentive Award. If the Administrator does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Administrator.

No Administrator or member of the Board shall be liable for any action, omission
or determination relating to the Plan, and the Company shall indemnify (to the
extent permitted under Bermuda law and the Bye-Laws of the Company) and hold
harmless each Administrator and member of the Board against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such Administrator or member of
the Board in bad faith and without reasonable belief that it was in the best
interests of the Company.

[spacer.gif] [spacer.gif] 5.  Eligibility

Participants shall be limited to Directors of the Company or officers or
employees of the Company or any Subsidiary who have received written
notification from the Administrator, or from a person designated by the
Committee, that they have been selected to receive Incentive Awards under the
Plan.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.  Awards Under the Plan; Agreement.

The Administrator may grant Incentive Awards in such amounts and with such terms
and conditions as the Administrator shall determine in its discretion, subject
to the provisions of the Plan; provided, that (i) there shall be no minimum
vesting period for unconditional Share Bonuses, (ii) the minimum vesting period
for Incentive Awards granted to non-employee directors pursuant to Section 7 of
the Plan and for performance-based Incentive Awards shall be one year and (iii)
the vesting schedule for all other Incentive Awards under the Plan shall be no
faster than ratably over a three year period following the date of grant.

The maximum number of Options, Stand-Alone SARs and Tandem SARs (collectively,
‘‘Exercisable Awards’’) that may be granted to any individual Participant in any
fiscal year will be 500,000 and the maximum number of Restricted Shares,
Restricted Share Units, Share Bonuses and full value Other Awards (collectively,
‘‘Full Value Awards’’) that may be granted to any individual Participant in any
fiscal year shall be 250,000 (in each case subject to adjustment pursuant to the
provisions of Section 16 hereof). In the event that more than one type of
Incentive Award is granted to an individual Participant in a fiscal year, the
maximum number of Incentive Awards which may be granted to such individual
Participant in such fiscal year shall be determined by the following formula:
(a) 500,000 less (b) the number of Exercisable Awards previously granted to such
individual Participant during such fiscal year and less (c) two times the number
of Full Value Awards previously granted to such individual Participant during
such fiscal year. If an Incentive Award is subject to a performance period
greater than one fiscal year, the maximum number of Incentive Awards which may
be granted to any individual Participant set forth above will equal the annual
maximum number of Incentive Awards which may be granted to any individual
Participant in a fiscal year times the number of years in the performance
period. The foregoing provisions will be construed in a manner consistent with
Section 162(m) of the Code.

Each Incentive Award granted under the Plan (except an unconditional Share
Bonus) shall be evidenced by an Agreement which shall contain such provisions as
the Administrator may in its discretion deem necessary or desirable. By
accepting an Incentive Award, a Participant thereby agrees that the Incentive
Award shall be subject to all of the terms and provisions of the Plan and the
applicable Agreement.

[spacer.gif] [spacer.gif] 7.  Non-Employee Director Options and Restricted
Shares

(a)    Annual Grant. Each Director in office at the close of business on the
date of the Annual General Meeting of shareholders of the Company shall be
granted on such date either (i) an Option to purchase 5,000 Ordinary Shares
(subject to adjustment pursuant to the provisions of Section 16 hereof) with a
per Ordinary Share exercise price equal to the Fair Market Value of one Ordinary
Share on such date or (ii) 1,750 Restricted Shares (subject to adjustment
pursuant to the provisions of Section 16 hereof). The determination to grant
Restricted Shares or Options shall be made at a meeting of the Committee prior
to the Annual General Meeting of Shareholders each year.

(b)    Option Term. Each Option granted to a Director under this Plan shall
expire on the earlier of (1) the tenth annual anniversary of the date of grant
of such Option or (2) the first anniversary of the last day on which a Director
serves on the Board.

(c)    Exercisability of Options. Each Option granted to a Director under this
Plan shall be exercisable on or after the first anniversary of the date of grant
of such Option and shall remain exercisable until the expiration of such Option.

(d)    Non-Qualified Options. Each Option granted to a Director under this Plan
shall be a NQSO.

(e)    Vesting of Restricted Shares. The Restricted Shares granted to Directors
pursuant to this Section 7 shall become fully vested 12 months following the
date of grant.

(f)    Other Incentive Awards. Directors shall not be entitled to receive any
Incentive Awards under this Plan other than as set forth in this Section 7.

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.  Options

(a)    General. Options may be granted under the Plan from time to time as
determined by the Administrator. Subject to the provisions of the Plan, the
Administrator will determine the terms of Options to be granted, including the
date or dates on which such Options shall become exercisable. Except as provided
in Section 8(b)(iv) of the Plan, Options may only be granted at an exercise
price per Ordinary Share which is equal to or above Fair Market Value on the
date of grant of such Options, as determined by the Administrator in its
discretion, other than in connection with Substitute Awards. Except as provided
in Section 8(b)(ii) of the Plan, all Options granted under the Plan will have a
maximum term of ten years from the date of grant, subject to earlier termination
as provided in the Plan or in a Participant’s Agreement.

(b)    Special Provisions Applicable to ISOs. The following special provisions
shall be applicable to ISOs granted under the Plan.

(i)    No ISOs shall be granted under the Plan after ten years from the earlier
of (1) the date the Plan is adopted by the Board, or (2) the date the Plan is
approved by the Company’s shareholders.

(ii)    If an ISO shall be granted to a person who owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, any of its Subsidiaries, or any ‘‘parent corporation’’ of the Company
within the meaning of Section 424(e) of the Code (a ‘‘Ten Percent Holder’’),
such ISO will have a maximum term of five years from the date of grant, subject
to earlier termination as provided in the Plan or in a Participant’s Agreement.

(iii)    If the aggregate fair market value of the Ordinary Shares with respect
to which ISOs are exercisable for the first time by any Participant during a
calendar year (under all plans of the Company and its parent corporations and
Subsidiaries) exceeds the amount established by the Code (currently U.S.
$100,000), such ISOs shall be treated, to the extent of such excess, as NQSOs.
For purposes of the preceding sentence, the fair market value of the Ordinary
Shares shall be based on the Fair Market Value per share, determined at the time
the ISOs covering such shares were granted.

(iv)    The exercise price per Ordinary Share subject to an ISO granted to a Ten
Percent Holder shall be the price (currently 110% of Fair Market Value) required
by the Code in order to constitute an ISO.

[spacer.gif] [spacer.gif] 9.  Tandem SARs.

The Administrator may grant in connection with any Option granted hereunder one
or more Tandem SARs relating to a number of Ordinary Shares less than or equal
to the number of Ordinary Shares subject to the related Option. A Tandem SAR may
be granted in connection with an Option only at the same time that such Option
is granted.

(a)    Benefit Upon Exercise. The exercise of a Tandem SAR with respect to any
number of Ordinary Shares shall entitle the Participant to a cash payment,
Ordinary Shares or any combination thereof, in the discretion of the
Administrator, for each such Tandem SAR, equal to the excess of (1) the Fair
Market Value of an Ordinary Share on the exercise date over (2) the option
exercise price of the related Option. Such payment or delivery shall be made as
soon as practicable after the effective date of such exercise.

(b)    Term and Exercise of Tandem SAR.

(i)    A Tandem SAR shall be exercisable only if and to the extent that its
related Option is exercisable.

(ii)    The exercise of a Tandem SAR with respect to a number of Ordinary Shares
shall cause the immediate and automatic cancellation of its related Option with
respect to an equal number of Ordinary Shares. The exercise of an Option, or the
cancellation, termination or expiration of an Option (other than pursuant to
this Section 8(b)(ii)), with respect to a number of Ordinary Shares shall cause
the automatic and immediate cancellation of any related Tandem SARs to the
extent of the number of Ordinary Shares subject to such Option which is so
exercised, cancelled, terminated or expired.

7


--------------------------------------------------------------------------------


(iii)    A Tandem SAR may be exercised for all or any portion of the Ordinary
Shares as to which it is exercisable; provided, that no Partial Exercise of a
Tandem SAR shall be with respect to less than 100 Ordinary Shares.

(iv)    No Tandem SAR shall be assignable or transferable otherwise than
together with its related Option.

(v)    A Tandem SAR shall be exercised by delivering notice to the Company’s
principal office, to the attention of its Secretary. Such notice shall be
accompanied by the applicable Agreement, shall specify the number of Ordinary
Shares with respect to which the Tandem SAR is being exercised and the effective
date of the proposed exercise (which shall not be earlier than the date of such
notice) and shall be signed by the Participant or other person then having the
right to exercise the Option to which the Tandem SAR is related.

[spacer.gif] [spacer.gif] 10.  Stand-Alone SARs.

(a)    Exercise Price. The exercise price per Ordinary Share of a Stand-Alone
SAR shall be determined by the Administrator at the time of grant, but in no
event shall be less than the Fair Market Value per Ordinary Share on the date of
grant (other than in connection with Substitute Awards).

(b)    Benefit Upon Exercise. The exercise of a Stand-Alone SAR with respect to
any number of Ordinary Shares shall entitle the Participant to a cash payment,
Ordinary Shares or any combination thereof, in the discretion of the
Administrator, for each such Stand-Alone SAR, equal to the excess of (1) the
Fair Market Value of an Ordinary Share on the exercise date over (2) the
exercise price of the Stand-Alone SAR. Such payment or delivery shall be made as
soon as practicable after such exercise, in cash and/or Ordinary Shares, as
determined by the Administrator.

(c)    Term and Exercise of Stand-Alone SARs.

(i)    The Administrator shall determine the expiration date of each Stand-Alone
SAR.

(ii)    A Stand-Alone SAR may be exercised for all or any portion of the
Ordinary Shares as to which it is exercisable; provided, that no Partial
Exercise of a Stand-Alone SAR shall be with respect to less than 100 Ordinary
Shares.

(iii)    A Stand-Alone SAR shall be exercised by delivering notice to the
Company’s principal office, to the attention of its Secretary. Such notice shall
be accompanied by the applicable Agreement, shall specify the number of Ordinary
Shares with respect to which the Stand-Alone SAR is being exercised and the
effective date of the proposed exercise (which shall not be earlier than the
date of such notice) and shall be signed by the Participant.

[spacer.gif] [spacer.gif] 11.  Restricted Shares and Restricted Share Units.

(a)    Vesting Date. At the time of the grant of Restricted Shares or Restricted
Share Units, the Administrator shall establish a Vesting Date or Vesting Dates
with respect to such Restricted Shares or Restricted Share Units or such other
conditions or restrictions to vesting as it deems appropriate. Upon the
satisfaction of all conditions to the vesting of a Restricted Share or
Restricted Share Unit, and except as provided in Section 14, such Restricted
Share or Restricted Share Unit shall vest and the restrictions of Section 11(c)
shall lapse.

(b)    Restrictions on Transfer Prior to Vesting. Prior to the vesting of a
Restricted Share or Restricted Share Unit, no transfer of a Participant’s rights
with respect to such Restricted Share or Restricted Share Unit, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Immediately upon any attempt to transfer such rights, such Restricted Share or
Restricted Share Unit, and all of the rights related thereto, shall be forfeited
by the Participant.

(c)    Dividends on Restricted Shares and Restricted Share Units. The
Administrator in its discretion may permit the payment of dividends or the
crediting of dividend equivalents to a Participant holding Restricted Shares or
Restricted Share Units. The Administrator in its discretion

8


--------------------------------------------------------------------------------


may determine the date or dates of vesting of any dividend equivalents or
require that any dividends paid on Restricted Shares and Restricted Share Units
be held in escrow until all restrictions on such Restricted Shares or Restricted
Share Units have lapsed.

(d)    Issuance of Certificates.

(i)    Reasonably promptly after the grant date with respect to Restricted
Shares, the Company shall cause to be issued a share certificate, registered in
the name of the Participant to whom such Restricted Shares were granted,
evidencing such Restricted Shares; provided that the Company shall not cause
such share certificate to be issued unless it has received a stock power duly
endorsed in blank with respect to such Restricted Shares. Each such share
certificate shall bear the following legend:

The transferability of this certificate and the ordinary shares represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the 2007
Equity Incentive Plan of Endurance Specialty Holdings Ltd. and an Agreement
entered into between the registered owner of such shares and the Company. A copy
of the Plan and Agreement is on file in the office of the Secretary of the
Company, Wellesley House, 90 Pitts Bay Road, Pembroke HM 08, Bermuda.

Such legend shall not be removed until such Restricted Shares vest pursuant to
the terms hereof. At the discretion of the Administrator, Restricted Shares may
be issued in book-entry form so long as the restrictive legends required by the
Plan or the Agreement governing the Incentive Award are included as part of such
book-entry record.

(ii)    Each certificate issued pursuant to this Section 11(d), together with
the stock powers relating to the Restricted Shares evidenced by such
certificate, shall be held by the Company or the Company’s agent unless the
Administrator determines otherwise.

(e)    Consequences of Vesting of a Restricted Share. Upon the vesting of a
Restricted Share pursuant to the terms hereof, the restrictions of Section 11(b)
shall lapse with respect to such Restricted Share. Reasonably promptly after a
Restricted Share vests, the Company shall cause to be delivered to the
Participant to whom such Restricted Shares were granted, a certificate
evidencing such Restricted Share, free of the legend set forth in Section 11(d).

(f)    Consequences of Vesting of a Restricted Share Unit. Upon the vesting of a
Restricted Share Unit pursuant to the terms hereof, the Company shall deliver to
the Participant an amount equal to the Fair Market Value on the date of vesting
of the Ordinary Shares to which the Restricted Share Units relate. In the
discretion of the Administrator, such amount may be delivered in cash, Ordinary
Shares, other property or any combination thereof.

(g)    Performance Based Restricted Shares and Restricted Share Units. In
addition to or in lieu of conditioning the release of restrictions applicable to
Restricted Shares or Restricted Share Unites on the continued employment of the
Participant for the restricted period applicable to the Restricted Shares or
Restricted Share Units, the Administrator may condition release of such
restrictions on the attainment of one or more performance goals during the
restricted period. The performance goals are to be pre-established by the
Committee in its discretion and set forth in the Agreement governing the grant
of such Restricted Shares or Restricted Share Units, based on one or more of the
following criteria: (1) return on shareholder equity; (2) earnings per Ordinary
Share; (3) net income (before or after taxes); (4) gross premiums written or net
premiums written; (5) return on assets; (6) return on capital; (7) return on
investment; (8) investment income; (9) increases in share price; (10) total
shareholder return; (11) portfolio yield; (12) loss ratio; (13) underwriting
ratio; (14) general and administrative expense ratio; (15) combined ratio; (16)
market share; (17) strategic goals; or (18) any combination of, or a specified
increase in, any of the foregoing. The performance goals may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other entities. To the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for shareholder approval), the Administrator in
its sole discretion may designate additional business criteria on which the
performance goals may be based or adjust, modify or amend the aforementioned
business criteria.

9


--------------------------------------------------------------------------------


Performance goals may include a threshold level of performance below which no
Restricted Shares or Restricted Share Units will be earned, a level of
performance at which the target amount of any Restricted Shares or Restricted
Share Units will be earned and a level of performance at which the maximum
amount of any Restricted Shares or Restricted Share Units will be earned. The
Administrator in its sole discretion shall have the authority to make equitable
adjustments to the performance goals in recognition of unusual or non-recurring
events affecting the Company or any Subsidiary of the Company or the financial
statements of the Company or any Subsidiary of the Company, in response to
changes in applicable laws or regulations, including changes in generally
accepted accounting principles or practices, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles, as applicable. Any performance
goal established by the Administrator must be objective so that a third party
with knowledge of the relevant facts could determine whether the performance
goal has been attained. In addition, there must be substantial uncertainty
whether any performance goal established by the Administrator will be attained
at the time it is established by the Administrator. Restricted Shares and
Restricted Share Units conditioned upon the attainment of performance goals
shall be released from restrictions only after the attainment of such
performance measures has been certified by the Administrator.

Performance-based Restricted Share and Restricted Share Unit Awards under the
Plan are intended to constitute qualified performance based compensation for
purposes of Section 162(m)(4)(c) of the Code and the Treasury Regulations
thereunder, and the provision of this Section 11 (and the other provisions of
the plan relating to performance based Restricted Share and Restricted Share
Unit awards) shall be interpreted and administered to effectuate that intent.
Moreover, the Administrator may revise or modify the requirements of this
Section 11 or the terms of outstanding performance based Restricted Share and
Restricted Share Unit awards to the extent the Administrator determines, in its
discretion, that such revision or modification is necessary for such Incentive
Awards to constitute performance based compensation for purposes of Section
162(m) of the Code.

[spacer.gif] [spacer.gif] 12.  Share Bonuses.

In the event that the Administrator grants a Share Bonus, a certificate for
Ordinary Shares comprising such Share Bonus shall be issued in the name of the
Participant to whom such grant was made and delivered to such Participant as
soon as practicable after the date on which such Share Bonus is payable.

[spacer.gif] [spacer.gif] 13.  Other Awards.

Other forms of Incentive Awards (‘‘Other Awards’’) valued in whole or in part by
reference to, or otherwise based on, Ordinary Shares may be granted either alone
or in addition to other Incentive Awards under the Plan. Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the persons to whom and the time or times at which such Other
Awards shall be granted, the number of Ordinary Shares to be granted pursuant to
such Other Awards and all other terms and conditions of such Other Awards.

[spacer.gif] [spacer.gif] 14.  Termination of Employment.

Except to the extent specifically provided otherwise in a Participant’s
Agreement or as determined in the discretion of the Administrator, the following
provisions shall apply to Incentive Awards, other than Incentive Awards granted
to Directors, upon a Participant’s termination of employment with the Company.

(a)    In General. In the event a Participant’s employment with the Company is
terminated for any reason other than the Participant’s death, Disability or
Retirement or within the 24 month period following a Change in Control, all
unvested Incentive Awards granted to the Participant shall be immediately
forfeited. In the event of the termination of a Participant’s employment with
the Company for any reason other than the Participant’s death, Disability or
Retirement or within the 24

10


--------------------------------------------------------------------------------


month period following a Change in Control, the Participant shall be able to
exercise or convert any Incentive Awards which were vested as of the date of
termination until and including the earlier to occur of (i) the date which is 90
days after the date of the termination of an employee Participant’s employment
or the date which is one year after the date of the termination of a Director
Participant’s employment and (ii) the date the Incentive Awards otherwise would
expire.

(b)    Death or Disability. In the event a Participant’s employment with the
Company is terminated by reason of his or her death or Disability or if such
Participant shall die or become subject to a Disability within 30 days of his or
her termination of employment other than for Cause, all Incentive Awards which
have not vested as of the date of such termination shall continue to vest for a
period of two years following the Participant’s termination of employment in
accordance with their vesting schedule, notwithstanding such termination of
employment, and the Participant (or his or her successors, heirs or assigns)
shall be able to exercise or convert Incentive Awards which were vested as of
the date of termination or vested pursuant to this subsection 14(b) until and
including the earlier to occur of (i) the 27 month anniversary of the date on
which the Participant’s termination of employment occurs, and (ii) the date the
Incentive Awards otherwise would expire.

(c)    Retirement. In the event a Participant is eligible for Retirement, all
Incentive Awards which have not vested as of the date of such eligibility shall
immediately vest and convert and, to the extent applicable, the Participant
shall be able to exercise such Incentive Awards until and including the earlier
to occur of (i) the 12 month anniversary of the date the Participant’s
termination of employment and (ii) the date the Incentive Awards otherwise would
expire. Directors shall not be eligible for the benefits set forth in this
subsection 14(c).

[spacer.gif] [spacer.gif] 15.  General

(a)    Privileges of Share Ownership. Except for Restricted Shares or as
otherwise required by applicable law, no person shall be entitled to the
privileges of share ownership in respect of Ordinary Shares which are subject to
Incentive Awards until the Ordinary Shares have actually been issued to that
person in accordance with the terms of the Plan and the applicable Agreement
free of any applicable restrictions otherwise imposed pursuant to the Plan or
the applicable Agreement.

(b)    Government and other Regulations. The obligations of the Company under
the Plan shall be subject to all applicable laws, rules, regulations and other
governmental requirements.

(c)    Tax Withholding. The Company shall have the right to deduct from any
payment to a Participant pursuant to the Plan any income or other taxes required
by law to be withheld in respect thereof. It shall be a condition to the
obligation of the Company to issue Ordinary Shares to a Participant upon the
exercise of an Incentive Award by such Participant that such Participant (or any
beneficiary or person entitled to exercise such Incentive Award) pay to the
Company, upon demand, such amount as may be requested by the Company for the
purpose of satisfying any liability to withhold income or other taxes. In the
event any such amount so requested is not paid, the Company may refuse to issue
Ordinary Shares to such Participant upon the exercise by such Participant of an
Incentive Award. Unless the Administrator shall in its discretion determine
otherwise, payment for taxes required to be withheld may be made in cash, or in
whole or in part, in accordance with such rules as may be adopted by the
Administrator from time to time, (i) by withholding Ordinary Shares otherwise
issuable upon exercise of an Incentive Award having a Fair Market Value equal to
the minimum tax withholding liability and/or (ii) tendering to the Company
Ordinary Shares held by such Participant having a Fair Market Value equal to the
tax withholding liability.

(d)    Payment of Exercise Price. The exercise price of Incentive Awards may be
paid in cash or by such other means as may be approved by the Administrator in
its discretion, including but not limited to (i) withholding Ordinary Shares
otherwise issuable upon exercise of an Incentive Award having a Fair Market
Value equal to the exercise price of such Incentive Award and/or (ii) delivery
of Ordinary Shares having a Fair Market Value equal to the exercise price of
such Incentive Award. In the event the Company has in effect at the time of
exercise of an Incentive Award a share repurchase program, in its discretion and
subject to such terms and conditions as it may impose, the Administrator may
permit a Participant to exercise an Incentive Award and pay the exercise price

11


--------------------------------------------------------------------------------


and/or by delivering to the Company a written notice of exercise which includes
a request that the Company repurchase (and retain the repurchase price of) that
number of Ordinary Shares having a Fair Market Value on the date of exercise
equal of the exercise price and/or the related tax withholding liability of the
number of Ordinary Shares with respect to which the Participant exercises the
Incentive Award.

(e)    Claim to Incentive Awards; Employment Rights. Other than as set forth in
Section 7 of the Plan, no director, officer, employee or other person shall have
any claim or right to be granted Incentive Awards under the Plan nor, having
been selected for the grant of Incentive Awards, to be selected for additional
grants. Neither this Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained as a director or in the employ
of the Company.

(f)    Payments to Persons other than Participants. If the Administrator shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative), may, if the
Administrator so directs, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Administrator to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Administrator, the Board and the Company therefor.

(g)    Governing Law.

(i)    The Plan, each Incentive Award hereunder and the related Agreement shall
be governed by and construed in accordance with the laws of Bermuda without
reference to the principles of conflicts of law thereof and the Company and any
Participant accepting an Incentive Award hereunder submit to the non-exclusive
jurisdiction of the courts of Bermuda in respect of matters arising hereunder.

(ii)    All disputes, controversies or claims arising out of, relating to or in
connection with the Plan, each Incentive Award hereunder and the related
agreement, or the breach, termination or validity thereof, shall be finally
settled by arbitration. The arbitration shall be conducted in accordance with
the rules of the International Chamber of Commerce except as same may be
modified herein or by mutual agreement of the parties. The seat of the
arbitration shall be Bermuda and it shall be conducted in the English language.
The arbitration shall be conducted by one arbitrator who shall be selected by
BIBA (Bermuda International Business Association), in the event that the parties
fail to agree. The arbitral award shall be in writing, shall state reasons for
the award, and shall be final and binding on the parties. The award may not
include an award of costs. Judgment on the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets.

(h)    Funding. No provision of the Plan shall require the Company for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

(i)    Nontransferability. Except as provided below, no Award and no Shares
subject to Awards described herein that have not been issued or as to which any
applicable restriction, performance or deferral period has not lapsed, may be
sold, assigned, transferred, pledged or otherwise encumbered, other than by will
or the laws of descent and distribution, and such Award may be exercised during
the life of the Participant only by the Participant or the Participant’s
guardian or legal representative. To the extent and under such terms and
conditions as determined by the Administrator, a Participant may assign or
transfer an Award (each transferee thereof, a ‘‘Permitted Assignee’’) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren, parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more if the

12


--------------------------------------------------------------------------------


Participant or the persons referred to in clause (i), (iii) to a partnership,
limited liability company or corporation in which the participant or the persons
referred to in clause (i) are the only partners, members or shareholders or (iv)
for charitable donations; provided that such Permitted Assignee shall be bound
by and subject to all of the terms and conditions of the Plan and the Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section.

(j)    Restrictive Legends. The certificates evidencing Ordinary Shares issued
under the Plan shall bear such restrictive legends as the Administrator deems
necessary to reflect transfer restrictions applicable thereto.

(k)    Relationship to other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any Subsidiary
except as otherwise specifically provided therein.

(l)    Repricing and Exchange of Incentive Awards. Other than pursuant to the
provisions of Section 16 hereof, without prior shareholder approval no Incentive
Award having an exercise price may (i) have its exercise price per Ordinary
Share reduced after it is granted, (b) be cancelled in exchange for cash or
another Incentive Award (other than in connection with Substitute Awards), and
(c) be subject to any other action that would be treated as a repricing under
the rules and regulations of the principal securities market on which the
Ordinary Shares are traded.

(m)    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries, as applicable.

(n)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings shall control.

[spacer.gif] [spacer.gif] 16.  Changes in Capital Structure

Incentive Awards under the Plan shall be subject to adjustment or substitution,
as determined by the Committee in its discretion, as to the number, price or
kind of Ordinary Shares or other consideration subject to such Incentive Awards
or as otherwise determined by the Committee to be equitable (i) in the event of
changes in the outstanding Ordinary Shares or in the capital structure of the
Company, by reason of share dividends, share splits, recapitalizations,
reorganizations, amalgamations, mergers, consolidations, combinations,
exchanges, liquidations, spinoffs or other relevant changes in capitalization,
or any distributions to holders of Ordinary Shares other than a regular cash
dividend, occurring after the date of grant of any such Incentive Awards or (ii)
in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, Participants in the Plan, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. In addition, in the event of any such adjustment or
substitution, the aggregate number and class of securities available under the
Plan, shall be appropriately adjusted, as determined by the Committee in its
discretion. The decisions of the Committee regarding any such adjustment or
substitution shall be final, binding and conclusive on all parties.

[spacer.gif] [spacer.gif] 17.  Effect of Change in Control

(a)    Unless otherwise provided in an Agreement, in the event of a Change in
Control of the Company in which the successor company assumes or substitutes for
an Incentive Award, if a Participant’s employment with such successor company
(or a subsidiary thereof) terminates within 24 months following such Change in
Control (or such other period set forth in the Agreement, including prior
thereto, if applicable): (i) Options, Tandem SARs and Stand-Alone SARs
outstanding as of the date of such termination of employment will immediately
vest, become fully exercisable, and may thereafter be exercised for 24 months
(or the period of time set forth in the Agreement), (ii)

13


--------------------------------------------------------------------------------


restrictions and deferral limitations on Restricted Shares and Restricted Share
Units shall lapse and the Restricted Shares and Restricted Share Units shall
become free of all restrictions and limitations and become fully vested, and
(iii) the restrictions and deferral limitations and other conditions applicable
to any Other Awards shall lapse, and such Other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant. For the purposes of this Section
17(a), an Incentive Award shall be considered assumed or substituted for if
following the Change in Control the Incentive Award confers the right to
purchase or receive, for each Ordinary Share subject to the Incentive Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Ordinary Shares for each Ordinary Share held on
the effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Ordinary Shares); provided, however, that if such consideration
received in the transaction constituting a Change in Control is not solely
common stock of the successor company, the Administrator may, with the consent
of the successor company, provide that the consideration to be received upon the
exercise or vesting of an Incentive Award, for each Ordinary Share subject
thereto, will be solely common stock of the successor company substantially
equal in fair market value to the per Ordinary Share consideration received by
holders of Ordinary Shares in the transaction constituting a Change in Control.
The determination of such substantial equality of value of consideration shall
be made by the Administrator in its sole discretion and its determination shall
be conclusive and binding.

(b)    Unless otherwise provided in an Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Incentive Award: (i) those Options, Tandem SARs and
Stand-Alone SARs outstanding as of the date of the Change in Control that are
not assumed or substituted for shall immediately vest and become fully
exercisable, (ii) restrictions and deferral limitations on Restricted Shares and
Restricted Share Units that are not assumed or substituted for shall lapse and
the Restricted Shares and Restricted Share Units shall become free of all
restrictions and limitations and become fully vested, and (iii) the restrictions
and deferral limitations and other conditions applicable to any Other Awards
that are not assumed or substituted for shall lapse, and such Other Awards shall
become free of all restrictions, limitations or conditions and become fully
vested and transferable to the full extent of the original grant.

(c)    In the case of any Incentive Award providing for the payment of deferred
compensation subject to Section 409A of the Code, any payment of such deferred
compensation by reason of a Change in Control shall be made only if the Change
in Control is one described in subsection (a)(2)(A)(v) of Section 409A and the
guidance thereunder or any successor thereto and shall be paid consistent with
the requirements of Section 409A of the Code. If any deferred compensation that
would otherwise be payable by reason of a Change in Control cannot be paid by
reason of the immediately preceding sentence, it shall be paid as soon as
practicable thereafter consistent with the requirements of Section 409A of the
Code, as determined by the Administrator.

[spacer.gif] [spacer.gif] 18.  Nonexclusivity of the Plan

The adoption of this Plan by the Board shall not be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of equity
incentive awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.

[spacer.gif] [spacer.gif] 19.  Amendment, Suspension and Termination

The Board may at any time terminate the Plan. The Board may, at any time, or
from time to time, suspend and, if suspended, reinstate, the Plan in whole or in
part. For the purpose of conforming to any changes in applicable law or
governmental regulations, or for any other lawful purpose, the Board shall have
the right, without approval of the shareholders of the Company, to amend or
revise the terms of the Plan at any time; provided, however, that no such
amendment or revision shall (i) with respect to the Plan, increase the maximum
number of Ordinary Shares in the aggregate which

14


--------------------------------------------------------------------------------


are subject to the Plan(other than in accordance with Section 16), (ii) with
respect to which Incentive Awards, increase the maximum number of Ordinary
Shares in the aggregate which may be made to individual Participants (other than
in accordance with Section 16), (iii) materially change the class of persons
eligible to be Participants under the Plan or materially increase the benefits
accruing to Participants under the Plan or (iv) amend Section 15(l) of the Plan.
In addition, with respect to an Incentive Award previously granted under the
Plan, the Board may not cancel or reduce or otherwise alter such outstanding
Incentive Award without the express written consent of the individual
Participant holding such Incentive Award.

[spacer.gif] [spacer.gif] 20.  Compliance with Section 409A of the Code

This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Incentive
Award or the payment, settlement or deferral thereof is subject to Section 409A
of the Code, the Award shall be granted, paid, settled or deferred in a manner
that will comply with Section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. Any provision of this Plan that would cause the grant of an Incentive
Award or the payment, settlement or deferral thereof to fail to satisfy Section
409A of the Code shall be amended to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code.

15


--------------------------------------------------------------------------------
